DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 2/10/2022, to claim 1 acknowledged by Examiner. Additionally, applicant cancelled claims 23-24.
Claims 1-22 are now pending, with claims 19-22 in status withdrawn.
Response to Arguments
	
Argument:
	Applicant asserts that the amended language of claim 1 overcomes the prior art (Remarks Pages 6-7).
	Examiner’s Response:
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. See updated rejection below in regards to the newly amended language of claim 1.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 now recites “wherein said apparatus is configured to provide a compressive force to the body part without the use of pins, fasteners, ties, wraps, clasps, or other fasteners” wherein Examiner acknowledges that Applicant has support for this claim language as it is recited word for word on Page 8 of the instant specification in the brief summary section. However, Examiner further acknowledges that the specification also provides “first fabric edge 61 and second fabric edge 62 may be sealed, affixed, such as sewn 73 together via single or multiple stitch, hemmed, glued, ties, braids, heated, heat pressed, stapled, snapped, hook and loop, taped, or otherwise attached” which can also be seen in Figures 2 and 5, wherein these are all forms of “fasteners”. As such Applicant’s current written description and figures of their disclosed invention does not appear to actually provide an apparatus that provides compressive force without the use of “fasteners”, as the only invention fully disclosed and provided for has fasteners 73. Thus, this claim 1 rejected under 112a for containing new matter, and for failing to provide a proper written description to support this claim language as Applicant’s specification appears to be contradicting itself in not containing “fasteners” when it clearly does.
Claims 2-18 are included in the rejection under 35 U.S.C. 112(a) for depending from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 5,080,089) in view of Hall (US 2014/0276258).
Regarding claim 1, Mason discloses an apparatus for wrapping a body part after activity (See Figure 1) (intended use herein of “when” to use, device is capable of being used at any point such as after an activity), said apparatus comprising: 
an elastic material 9 (See Col. 2 lines 18-20, wherein this is a “bladder” 9 which is elastomeric and further contains a nonambient temperature fluid), 
said elastic material 9 having a first surface (Figure 2, inner facing surface of the elastic material 9) and a second surface (See Figure 2, outer facing surface of the elastic material 9), wherein said elastic material 9 is configured to be exposed to a hot or cold temperature environment and transfer said hot or cold temperature and a compressive force thereto the body part (Col. 3, lines 15-32, exposed to hot or cold temperature environment and then provides hot or cold temperature transfer) (See Col. 4 lines 31-36, wherein the bladder 9 may be further configured to apply compression which is compressive force to the body part); and 
a first fabric 10-1 adhered to said first surface of said elastic material 9 (See Figure 2; Col. 2, lines 46-54, wherein the “first fabric” 10-1 is referring to the inner facing fabric layer portion of the “cushioning material 10” which is “bonded” to the inner facing surface of the elastic material 9), said first fabric 10-1 configured to provide a protective cover for said first surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
a second fabric 10-2 adhered to said second surface of said elastic material 9 (See Figure 2; Col. 2, lines 46-54, wherein the “second fabric” 10-2 is referring to the outer facing fabric layer portion of the “cushioning material 10” which is “bonded” to the outer facing surface of the elastic material 9), said second fabric 10-2 being configured to provide a protective cover for said second surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
wherein said apparatus is configured to provide a compressive force to the body part without the use of pins, fasteners, ties, wraps, clasps, or other fasteners (See Col. 4 lines 56-61 wherein the compressive force of the apparatus to the body part is provided by pump 21, thus while the apparatus comprises fasteners 6 in the form of Velcro strips, Col. 2 lines 39-45, these fasteners are not directly providing the compressive force themselves; also of further note Applicant’s device also similarly provides for “hook and loop” (Velcro) on instant disclosure page 19 for forming the sleeve shape at the sewn 73 in instant Figures 2 and 5, thus the structure of Mason matches the structure of the disclosed device and thus the claims as well in how the compressive force is being purportedly provided without the use of “fasteners”).
Mason does not disclose that the fabric 10 having the first fabric 10-1 and second fabric 10-2 is elastic. 
However, Hall teaches an analogous cryotherapy compression system (see title, transfers hot/cold temperatures) having an analogous material 118 configured to be exposed to a cold temperature environment and transfer said cold temperature (Figure 1B and [0084], “cold pack 118”) and having an analogous first fabric 102 (Fig. 1B and [0084], “inner layer 102”) and an analogous second fabric 110 (Fig. B and [0084], “outer layer 110”) which forms a sleeve around the analogous material 118 (Fig. 1B) wherein the fabric material of this sleeve is elastic ([0070]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fabric 10 (cloth) of Mason to be elastic as taught by Hall for providing an improved fit of the bladder 9 with the fabric 10 (See Hall [0070]). 
Regarding claim 2, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 is configured in a sleeve shape (see Figures 1-2).
Regarding claim 3, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 is configured in a tubular shape (Figure 1).
Regarding claim 4, Mason in view of Hall discloses the invention of claim 3 above.
Mason discloses wherein said elastic material 9 is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 5, Mason in view of Hall discloses the invention of claim 3 above.
Mason discloses wherein said elastic material 9 is configured having a first sleeve opening and a second sleeve opening (Figure 1, wherein there are two sleeve openings).
Regarding claim 6, Mason in view of Hall discloses the invention of claim 5 above.
Mason discloses wherein said first sleeve opening (at 10) is configured having a first sleeve opening diameter greater than a second sleeve opening diameter of said second sleeve opening (at 9) (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 7, Mason in view of Hall discloses the invention of claim 6 above.
Mason discloses wherein said elastic material 9 is tapered from said first sleeve opening to said second sleeve opening (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 8, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 further comprises one or more material sides having a perimeter edge (Figures 1-2, wherein there is a perimeter edge formed via the material side of 9).
Regarding claim 9, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said perimeter edge may be sealed (Figures 1-2, wherein the perimeter edge is sealed).
Regarding claim 10, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said elastic material 9 is configured in a tubular shape (Figure 1).
Regarding claim 11, Mason in view of Hall discloses the invention of claim 10 above.
Mason discloses wherein said elastic material 9 is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 12, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said elastic fabric further comprises one or more fabric sides configured having at least one fabric edge (Figures 1-2).
Regarding claim 13, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said at least one fabric edge may be sealed (Figures 1-2).
Regarding claim 14, Mason in view of Hall discloses the invention of claim 13 above.
Hall further teaches wherein said sealed edge is sewn ([0082], elastic fabric as taught from Hall is sewn).
Regarding claim 15, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said at least one fabric edge further comprises a first fabric edge and second fabric edge (Figures 1-2).
Regarding claim 16, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said first fabric edge and said second fabric edge may be sealed to form a tubular shape (Figures 1-2, wherein the edges formed with tabs 7 may be fastened together thus being sealed, Col. 2 lines 39-45).
Regarding claim 17, Mason in view of Hall discloses the invention of claim 16 above.
Hall further teaches wherein said sealed edge is sewn ([0082], elastic fabric as taught from Hall is sewn).
Regarding claim 18, Mason in view of Hall discloses the invention of claim 16 above.
Mason discloses wherein said tubular shape is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/18/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786